DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on April 15, 2020.
Claims 1-15 are pending.  Claims 1, 6, and 11 are independent claims.  

Priority
No priority claim has been made in this application.  However, this application discloses and claims only subject matter disclosed in prior application 14/951218, filed November 24, 2015, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should Applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.  Note that without a priority claim, the publication of application 14/951218 constitutes prior art anticipating the claims as discussed below.

Claim Objections
Claims 2, 7, and 12 are objected to because of the following informality: the phrase “business related” should read “business-related.”  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Independent Claims 1, 6, and 11 are directed to a system, system, and method related to receiving data and generating a website.  The specific limitations of representative Claim 1 that recite the abstract idea are: determining that a mobile device is operating in a business-related mode; receiving data; sending a request for confirmation and metadata; receiving confirmation that the data comprises the website content; inserting the data and metadata into a database; determining that a quantity of the website content is above a required threshold to generate the website; and generating a website.  Claims 6 and 10 recite similar limitations and further include limitations that recite the abstract idea of generating metadata from a description defining a detail of website content.
Under a broadest reasonable interpretation, these limitations as claimed represent an abstract idea in the form of mental processes or concepts performed in the human mind such as observation, evaluation, judgement, and opinion.  The concepts of determining business-related information, sending/receiving data, confirming data, storing data, and generating content represent activities that may be performed by “head and hand” (Gottschalk v. Benson, 409 U.S. 63 [1972], at 65) and “pen and paper" (CyberSource Corp. v. Retail Decisions, Inc., No. 09-1358 [Fed. Cir. Aug. 16, 2001], at 12).  For example, an individual might mentally determine business data, evaluate and 
Further, these limitations at claimed describe abstract ideas that correspond to concepts identified by the courts as certain methods of organizing human activity that are deemed ineligible.  The claimed steps noted above relate to commercial or legal interactions including advertising, marketing, or sales activities or behaviors similar to claims found ineligible in In re Maucorps, 609 F.2d 481, 203 U.S.P.Q. 812 (CCPA 1979); TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 118 U.S.P.Q.2d 1744 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 120 U.S.P.Q.2d 1353 (Fed. Cir. 2016); and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 U.S.P.Q.2d 1928 (Fed Cir. 2017).
The judicial exception as noted above is not integrated into a practical application because “a mobile device coupled to a network and running at least one user … software,” “a database coupled to the network and storing … website content,” “at least one processor executing instructions on a computing device,” and “transmission[s]” represent only general or generic computing components recited at a high-level of generality such that they amount no more than mere instructions to apply the abstract idea using generic computer components.  Additional elements, when considered both individually and as a combination, do not amount to significantly more than the abstract idea because the limitations are merely aspects of implementing the abstract idea in a 
Dependent Claims 2-5, 7-10, and 12-15 similarly do not include elements, considered both individually and as a combination, that are integrated into a practical application or amount to significantly more than the abstract idea and are rejected under the same rationale.  Activating and deactivating a business-related operating mode by means of at least one user interface button as recited in Claims 2, 7, and 12 represents steps that may be performed in the human mind such as observation, evaluation, judgement, and opinion or represents an aspect of ineligible methods of organizing human activity and implicates only a generic computer interface.  A business-related operating mode comprising an image, description, and price of a product (regardless of the source of the image) as recited in Claims 3, 8, and 13 merely represents certain types of kinds of data that similarly could be evaluated in the human mind or represents as aspect of ineligible methods of organizing human activity such as commercial, advertising, marketing, or sales activities.  Steps for determining shared common data as recited in Claims 4, 9, and 14 and defining the threshold as requiring certain data as recited in Claims 5, 10, and 15 similarly represent mental processes or aspects of methods of organizing human activity identified by the courts as ineligible.  Thus, dependent Claims 2-5, 7-10, and 12-15 are rejected under the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Without a priority claim to application 14/951218 as discussed above, Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berk et al., U.S. Patent Application 2017/0148067 A1 (published May 25, 2017) (hereinafter “Berk”).
Regarding Claims 1-15, Berk discloses equivalent claims, along with related disclosure, as illustrated by the table below.
Instant Application

1. A system, comprising:
	a mobile device coupled to a network and running at least one user location, cell phone, email, calendar or camera software;
	a database coupled to the network and storing at least one website content data record comprising a website content, a content category for the website content and at least one metadata describing the website content; and
	at least one processor executing instructions on a computing device, the instructions causing the computing device to:
	determine that the mobile device is operating in a business-related operating mode;
	receive, from the mobile device, a location, contact, schedule, product or image data;
	transmit a user interface notification displayed on the mobile device encoding:
	a request for a confirmation that the location, contact, product, schedule or image data comprises the website content; and
	the at least one metadata;

	insert, into the database, the location, contact, product, schedule or image data and the metadata as the at least one data record;
	determine that a quantity of the website content is above a required threshold to generate the website; and
	generate the website comprising the website content.


Application 2017/0148067

1. A system, comprising: 
	a mobile device coupled to a network and running at least one user location, cell phone, email, calendar or camera software; 
	a database coupled to the network and storing at least one website content data record comprising a website content, a content category for the website content and at least one metadata describing the website content; and 
	at least one processor executing instructions on a computing device, the instructions causing the computing device to: 
	determine that the mobile device is operating in a business-related operating mode; 
	receive, from the mobile device, a location, contact, schedule, product or image data; 
	transmit a user interface notification displayed on the mobile device encoding: 
	a request for a confirmation that the location, contact, product, schedule or image data comprises the website content; and 
	the at least one metadata; 

	insert, into the database, the location, contact, product, schedule or image data and the metadata as the at least one data record;
	determine that a quantity of the website content is above a required threshold to generate the website; and 	generate the website comprising the website content.


2. The system of claim 1, wherein the business related operating mode is activated and deactivated by at least one user interface button on a control panel displayed on the mobile device. 
3. The system of claim 1, wherein: a location data received while the mobile device is operating in the business-related operating mode comprises: a first location identified as a business address; or a plurality of locations identified as business-related locations and defining a geographic business service area; a contact data received while the mobile device is operating in the business-related operating mode comprises: an incoming or outgoing phone call from a contact; an incoming or outgoing email from the contact; or at least one audio or video testimonial from the contact; a schedule data received while the mobile device is operating in the business-related operating mode comprises at least one calendar event; or a product data received while the mobile device is operating in the business-related operating mode comprises: at least one image of a product, taken by a camera software or received via the incoming 



4. The system of claim 1, wherein the instructions cause the computing device to: query the database for the at least one data record; determine that the location, contact, schedule, product or image data shares at least one common data with at least one data field within the at least one data record; transmit a notification encoding a request for a confirmation that the location, contact, schedule, product or image data is a business-related data; and receive a transmission encoding the confirmation that the location, contact, schedule, product or image data is a business-related data.

5. The system of claim 1, wherein the required threshold is defined by a set of algorithmic rules within the instructions, and wherein the required threshold comprises the at least one data record defining a content comprising: at least one business address; a schedule comprising hours of operation; at least one product comprising: an image of the product; a price of the product; and a description of the product; or at least one review of a business or the at least one product.

5. The system of claim 1, wherein the required threshold is defined by a set of algorithmic rules within the instructions, and wherein the required threshold comprises the at least one data record defining a content comprising: at least one business address; a schedule comprising hours of operation; at least one product comprising: an image of the product; a price of the product; and a description of the product; or at least one review of a business or the at least one product.

6. A system, comprising: at least one processor executing instructions on a computing device, the instructions causing the computing device to: determine that a mobile device, coupled to a network and running at least one software application, is operating in a business-related operating mode; receive, from the mobile device via the at least one software application, an incoming data; transmit a notification displayed on the 



7. The system of claim 6, wherein the business related operating mode is activated and deactivated by at least one user interface button on a control panel displayed on the mobile device.

8. The system of claim 6, wherein: a location data received while the mobile device is operating in the business-related operating mode comprises: a first location identified as a business address; or a plurality of locations identified as business-related locations and defining a geographic business service area; a contact data received while the mobile device is operating in the business-related operating mode comprises: an incoming or outgoing phone call from a contact; an incoming or outgoing email from the contact; or at least one audio or video testimonial from the contact; a schedule data received while the mobile device is operating in the business-related operating mode comprises at least one 



9. The system of claim 6, wherein the instructions cause the computing device to: query the database for the data record; determine that the incoming data shares at least one common data with at least one data field within the at least one data record; transmit a notification encoding a request for a confirmation that the incoming data is a business-related data; and receive a transmission encoding the confirmation that the incoming data is a business-related data.

10. The system of claim 6, wherein the required threshold is defined by a set of algorithmic rules within the instructions, and wherein the required threshold comprises the data record defining a content comprising: at least one business address; a schedule comprising hours of operation; at least one product comprising: an image of the product; a price of the product; and a description of the product; or at least one review of a business or the at least one product.
10. The system of claim 6, wherein the required threshold is defined by a set of algorithmic rules within the instructions, and wherein the required threshold comprises the data record defining a content comprising: at least one business address; a schedule comprising hours of operation; at least one product comprising: an image of the product; a price of the product; and a description of the product; or at least one review of a business or the at least one product.

11. A method, comprising: determining, by a computing device coupled to a network, that a mobile device, coupled to the network and running at least one software application, is operating in a business-related operating mode; receiving, by the computing device, from the mobile device via the at least 



12. The method of claim 11, further comprising the step of activating and deactivating the business related operating mode via at least one user interface button on a control panel displayed on the mobile device.

13. The method of claim 11, further comprising the steps of: receiving, by the computing device while the mobile device is operating in the business-related operating mode, a location data comprising: a first location identified as a business address; or a plurality of locations identified as business-related locations and defining a geographic business service area; receiving, by the 



14. The method of claim 11, further comprising the steps of: querying, by the computing device, the database for the data record; determining, by the computing device, that the incoming data shares at least one common data with at least one data field within the at least one data record; transmitting, by the computing device, a notification encoding a request for a confirmation that the incoming data is a business-related data; and receiving, by the computing device, a transmission encoding the confirmation that the incoming data is a business-related data.

15. The method of claim 11, wherein the required threshold is defined by a set of algorithmic rules within the instructions, and wherein the required threshold comprises the data record defining a content comprising: at least one business address; a schedule 



As indicated by the table above, the claims of the 2017/0148067 patent application publication are identical to the instant claims and are discussed in the corresponding disclosure of the publication.  Thus, the claims of the instant application are anticipated by Berk.

In the alternative (if Berk is excluded as prior art under a priority claim to application 14/951218 as discussed above), Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George et al., U.S. Patent Application 2013/0091029 A1 (published Apr. 11, 2013) (hereinafter “George”).
Regarding Claim 1, George discloses a system (e.g., George, Abstract and para. 2, describing systems for providing online merchandising including user-created products, and para. 42, describing an online merchandising system), comprising:
A mobile device coupled to a network and running at least one user location, cell phone, email, calendar or camera software (see, e.g., id., paras. 42, 44, and 46 and Fig. 6, describing and illustrating a block diagram of the online merchandising system in which a mobile application is installed and stored on a handheld device, the handheld device coupled to a server by a network; para. 44, describing the handheld device including a camera and a mobile operating system such as Android [known in the art to run various types of software]; paras. 18 and 28 and Fig. 1, describing and illustrating a flow chart in ;
A database coupled to the network and storing at least one website content data record comprising a website content, a content category for the website content and at least one metadata describing the website content (see, e.g., id., para. 42 and Fig. 6, describing and illustrating an online marketplace [representing or comprising a database in some form] coupled to the server in which a created product by a user is made available for other users to view and buy; para. 34, describing embodiments in which the online marketplace includes a website for showcasing and viewing created products by user [representing metadata at least in the form of presentation metadata such as markup metadata]; and paras. 60 and 62 and Fig. 17, describing and illustrating an exemplary interface of the mobile application in which the user is able to provide a name or title of a created product [representing metadata] and tag the created product with keywords [representing content categories and metadata] relevant to the created product used to make the created product easily searchable for other users; paras. 43, 80, and 81 and Fig. 21, indicating a mobile marketplace provides the same content over a web browser or mobile application ; and
At least one processor executing instructions on a computing device (see, e.g., id., para. 42 and Fig. 6, describing and illustrating the server coupled within the online merchandising system; para. 84, describing the server and other components implemented with supporting software or hardware; and paras. 86-88 and 90, describing a server computer and other devices implemented using one or more networked computers, describing a server as any collection of computing devices that individually or jointly execute a set or multiple sets of instructions to perform any of the methods discussed, describing a computing device including one or more processors, and describing implementation of features in the form of instructions readable by a processor), the instructions causing the computing device to:
Determine that the mobile device is operating in a business-related operating mode (see, e.g., id., paras. 28-30, describing the mobile application downloaded into a cell phone or mobile phone and allowing the consumer to take photographs and create products; para. 60 and Fig. 17, describing and illustrating various user interface elements allowing the user to provide product information and share product information in various ways; and paras. 10, 13, 15, 41, 46, and 75, indicating communication between the create-and-sell mobile application and the server such as transmitting a created product.  Note that any ;
Receive, from the mobile device, a location, contact, schedule, product or image data (see, e.g., id., para. 30, describing the consumer selecting a photograph or picture and a product, editing or modifying the picture, and confirming ordering of the product, and paras. 31 and 32, describing fulfillment software that receives order information via the mobile app and coordinates incorporation of the photograph onto the selected product.  Note that the teachings anticipate the alternative language of the claim);
Transmit a user interface notification displayed on the mobile device encoding:
A request for a confirmation that the location, contact, product, schedule or image data comprises the website content; and
The at least one metadata (see, e.g., id., para. 36, describing the resident application receiving product images for physical products that may be sold by the user on the online marketplace through local user-interaction with the resident application and describing product images received from an online source configured to send information to the resident application. Note that received product images and related information viewed ;
Receive a transmission encoding the confirmation that the location, contact, product, schedule or image data comprises the website content (see, e.g., id., para. 73, describing the user selecting the photograph and the product, editing or modifying the picture, and confirming ordering of the product and describing embodiments in which the user also chooses to upload the created product to an online marketplace to sell [an arrangement comprising a transmission encoding a confirmation that product or image data comprises the website content]; para. 36, describing embodiments in which the resident application provides a selectable option that instructs the online marketplace to automatically contain a point of sale that merchandises the created product over the Internet and establishes a financial relationship between the user and the online marketplace; paras. 37 and 73, describing embodiments in which the resident application or mobile application provides functionality to automatically publish the created product or selected image to various social network accounts; and paras. 60-62 and 65 and Fig. 17, describing and illustrating various user interface elements allowing the user to provide product information and share product ;
Insert, into the database, the location, contact, product, schedule or image data and the metadata as the at least one data record (see, e.g., id., paras. 73-75; describing the user confirming ordering of the product and choosing to upload the created product to an online marketplace to sell, describing embodiments in which images related to the created product, when finished, are sent to the server or a fulfillment application, describing embodiments in which other data files are also used, and describing the images saved and stored by the server or the fulfillment application; and paras. 80-82 and Fig. 21, describing and illustrating the exemplary interface of the mobile marketplace in which products may be browsed or searched by product features such as type, tags, title, or username.  Note that the teachings anticipate the alternative language of the claim);
Determine that a quantity of the website content is above a required threshold to generate the website (see, e.g., id., paras. 34, 36, 37, 39, 42, and 43, describing creation of products by the user and inclusion of created products in the online marketplace.  Note that a determination that a created product can be included in and presented on the online marketplace includes a determination that a quantity of content is above a required threshold to generate the website at least in the sense ; and
Generate the website comprising the website content (see, e.g., id., para. 34, describing embodiments in which the online marketplace includes a website for showcasing and viewing created products by users and describing embodiments in which the online marketplace is viewable within the resident application; para. 42, describing embodiments in which the online marketplace is a place that a created product by the user is made available for other users to view and buy and describing embodiments in which the online marketplace includes a social network aspect where users can interact with each other such as by commenting on created products).
Regarding Claim 2, George discloses the system of Claim 1, wherein the business-related operating mode is activated and deactivated by at least one user interface button on a control panel displayed on the mobile device (see, e.g., George, para. 69 and Fig. 19, describing and illustrating another exemplary interface of the mobile application representing a profile page for an account associated with the user of the mobile application, the interface comprising a logout button and a create new moment button along with various other user interface elements such as payment, MagicBoard, and MagicMoney tabs; para. 60 and Fig. 17, describing and illustrating the exemplary interface of the mobile application comprising a done button along with various other user interface elements such as a preview button, product title and tag fields, and sharing options.  Note that user interface options for creating or editing a 
Regarding Claim 3, George discloses the system of Claim 1, wherein: a location data received while the mobile device is operating in the business-related operating mode comprises: a first location identified as a business address; or a plurality of locations identified as business-related locations and defining a geographic business service area; a contact data received while the mobile device is operating in the business-related operating mode comprises: an incoming or outgoing phone call from a contact; an incoming or outgoing email from the contact; or at least one audio or video testimonial from the contact; a schedule data received while the mobile device is operating in the business-related operating mode comprises at least one calendar event; or a product data received while the mobile device is operating in the business-related operating mode comprises: at least one image of a product, taken by a camera software or received via the incoming email; a description of the product; or a price of the product (see, e.g., George, paras. 34 and 35 and Fig. 2, describing and illustrating a flowchart of a create-and-sell mobile application process in which a step includes the resident application receives one or more images from the handheld device, describing embodiments in which the one or more images are already stored locally on the handheld device including pictures previously taken with a camera on the handheld device, and describing embodiments in which the one or more images are taken with 
Regarding Claim 4, George discloses the system of Claim 1, wherein the instructions cause the computing device to: query the database for the at least one data record (see, e.g., George, para. 36, describing the resident application receiving product images for physical products that may be sold by the user on the online marketplace through local user-interaction with the resident application and describing product images received from an online source that is configured to send information to the resident application [representing querying a database for customizable product records], and paras. 80-82, describing the exemplary interface of the mobile marketplace as allowing products to be browsed or searched by various product features [representing querying a database for customized product records]); determine that the location, contact, schedule, product or image data shares at least one common data with at least one data field within the at least one data record (see, e.g., id., paras. 60-62 and Fig. 17, indicating a name or title and keyword tags provided for a created product to make the created product searchable; paras. 73-75; describing the user finishing creating a new product on the handheld device, describing images related to the finished created product sent to the server or the fulfillment application, describing use of other data files, and describing the images saved and stored by the server or fulfillment application; and paras. 80-82, describing marketplace products able to be browsed or searched by product features such as type, ; transmit a notification encoding a request for a confirmation that the location, contact, schedule, product or image data is a business-related data (see, e.g., id., para. 36, describing the resident application receiving product images for physical products that may be sold by the user on the online marketplace through local user-interaction with the resident application and describing product images received from an online source configured to send information to the resident application, and paras. 60-62 and Fig. 17, indicating various pieces of information provided for a created product.  Note that received product images and related information viewed and selected by the user can be viewed as user interface notifications encoding a request for confirmation that product or image data is business-related data at least in the sense that they are used for sales in an online marketplace.  Note also that the teachings anticipate the alternative language of the claim); and receive a transmission encoding the confirmation that the location, contact, schedule, product or image data is a business-related data (see, e.g., id., para. 73, describing the user selecting the photograph and the product, editing or modifying the picture, and confirming ordering of the product and describing embodiments in which the user also chooses to upload the created product to an online marketplace to sell; para. 36, describing embodiments in which the resident application provides a selectable option that instructs the online marketplace to automatically 
Regarding Claim 6, George discloses a system corresponding to the system of Claim 1.  Noting that product and image data transmitted to the server constitutes incoming data, the same rationale of rejection provided above is applicable.  George further discloses the system further comprising instructions causing the computing device to: determine that a mobile device, coupled to a network and running at least one software application, is operating in a business-related operating mode (see, e.g., George, paras. 28-30, describing the mobile application downloaded into a cell phone or mobile phone and allowing the consumer to take photographs and create products, and paras. 10, 13, 15, 41, 46, and 75, indicating communication between the create-and-sell mobile application and the server such as transmitting a created product); transmit a notification displayed on the mobile devise encoding: a request for a confirmation that the incoming data comprises the website content; and a description of the website content (see, e.g., id., para. 36, describing the resident application receiving product images for physical products that may be sold by the user on the online marketplace through local user-interaction with the resident see, e.g., id., para. 59 and Fig. 16, describing and illustrating product information including a title indicating to the user the type of a product [representing a description] and an associated photo placement view); receive a transmission encoding: the confirmation that the incoming data comprises the website content; and the description of the website content (see, e.g., id., para. 73, describing the user selecting the photograph and the product, editing or modifying the picture, confirming ordering of the product, and choosing to upload the created product to an online marketplace to sell; para. 36, describing embodiments in which the online marketplace automatically contains a point of sale that merchandises the created product over the Internet; para. 59 and Fig. 16, describing and illustrating interface functionality to designate product information including a title indicating the type of a product and placement of an associated photo; and paras. 60-62 and 65 and Fig. 17, describing and illustrating interface functionality to provide product information and share product information including publishing the created product to an online marketplace); generate a metadata from the description defining at least one detail of the website content (see, e.g., id., paras. 73-75; describing the user finishing creating a new product on the handheld device, describing images related to the finished created product sent to the server or the fulfillment application, describing use of other data files, ; insert, into a database coupled to the network, a data record comprising the incoming data defining the website content and the metadata defining the at least one detail of the website content (see, e.g., id., paras. 73-75; para. 73, describing the user confirming ordering of the product and choosing to upload the created product to an online marketplace to sell, describing embodiments in which images related to the created product, when finished, are sent to the server or the fulfillment application, and describing the images saved and stored by the server or the fulfillment application; and paras. 80-82, describing marketplace products able to be browsed or searched by product features such as type, tags, title, or username [representing inserted metadata]).
Regarding Claim 7, George discloses a system corresponding to the system of Claim 2.  In view of the discussion of Claim 6, the same rationale of rejection provided above is applicable.  
Regarding Claim 8, George discloses a system corresponding to the system of Claim 3.  In view of the discussion of Claim 6, the same rationale of rejection provided above is applicable.  
Regarding Claim 9, George discloses a system corresponding to the system of Claim 4.  In view of the discussion of Claim 6, the same rationale of rejection provided above is applicable.  
Regarding Claim 11, George discloses a method corresponding to the system of Claim 6.  The same rationale of rejection provided above is applicable.  
Regarding Claim 12, George discloses a system corresponding to the system of Claim 2.  In view of the discussion of Claim 11, the same rationale of rejection provided above is applicable.  
Regarding Claim 13, George discloses a system corresponding to the system of Claim 3.  In view of the discussion of Claim 11, the same rationale of rejection provided above is applicable.  
Regarding Claim 14, George discloses a system corresponding to the system of Claim 4.  In view of the discussion of Claim 11, the same rationale of rejection provided above is applicable.  

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Tortora, Matthew, U.S. Patent Application 2014/0006228 A1 (published Jan. 2, 2014) (hereinafter “Tortora”).
Regarding Claim 5, George discloses the system of Claim 1 as discussed above and further teaches the system wherein the required threshold is defined by a set of algorithmic rules within the instructions (see, e.g., George, paras. 34, 36, 37, 39, 42, and 43, describing creation of products by the user and inclusion of created products in the online marketplace, and paras. 86-88 and 90, describing a server computer implemented using one or more networked computers, describing a server as any collection of computing devices that execute instructions, describing a computing device including one or more processors, and describing implementation of features in the form of instructions readable by a processor.  Note that a determination that a created product can be included in and presented on the online marketplace includes a determination of a required threshold and implementation by means of a server or other computer executing instructions involves implementation defined by a set of algorithmic rules within instructions as claimed), and wherein the website content comprises the at least one data record defining a content comprising: at least one business address; a schedule comprising hours of operation; at least one product comprising: an image of the product; a price of the product; and a description of the product (see, e.g., id., para. 59 and Fig. 16, describing and illustrating another exemplary interface of the mobile application that includes a title indicating to the user the type of a product [representing a description] and the price of the product or other information about the product and a photo placement view that allows the user to make final adjustments to the placement of the photo on the product.  Note that the teachings anticipate the alternative language of the claim); or at least one review of a business or the at least one product.
However, George does not appear to explicitly teach that the required threshold comprises the noted features.
Tortora teaches a system (e.g., Tortora, Abstract and para. 18, describing a system for categorizing products and data, entering data and/or product information, and reformatting that data and/or product information for upload and or import to an e-commerce website, e-commerce software platform, ERP system, or database for the purpose of displaying products and or product information on the user's e-commerce website, or storing product data in a user's e-commerce software platform, ERP system, or database) wherein a required threshold comprises at least one data record defining a content comprising: at least one product comprising an image of the product; a price of the product; and a description of the product (see, e.g., para. 20, describing embodiments in which an e-commerce product and data management software application automatically reformats all necessary and pertinent product data that a user’s e-commerce software platform, ERP system, or database requires for successful import and/or display on the user's e-commerce website and describing examples of necessary and pertinent product data including but not limited price, descriptions, and images).
George and Tortora are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing systems comprising generating websites.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of George and Tortora and implement system in which a required threshold comprises at least one data record defining a content comprising at least one product comprising an image of the product; a price of the product; and a description of the product in order to more easily and reliably provide see, e.g., Tortora, para. 20; and in view of the value of thresholds and data requirements well known in the art).    
Regarding Claim 10, George as modified by Tortora teaches a system corresponding to the system of Claim 5.  In view of the discussion of Claim 6, the same rationale of rejection provided above is applicable.  
Regarding Claim 15, George as modified by Tortora teaches a method corresponding to the system of Claim 5.  In view of the discussion of Claim 11, the same rationale of rejection provided above is applicable.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Park, Se Jin, U.S. Patent Application 2008/0320107 A1 (published Dec. 25, 2008), teaching a system providing a website using a mobile terminal; Yambal et al., U.S. Patent Application 2012/0216108 A1 (published Aug. 23, 2012), teaching content authoring and deployment using a mobile device; and Huang et al., U.S. Patent Application 2013/0254650 A1 (published Sep. 26, 2013), teaching system for editing of a webpage using a mobile device.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/Conrad Pack/
Examiner, Art Unit 2174
12/29/2021



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174